Title: Resolution on the Revision of the Virginia Statutes, 29 May 1784
From: House of Delegates
To: 


Editorial Note
Among the many reforms introduced during the exciting 1776 session of the Virginia House of Delegates was Jefferson’s plan for a thorough revision of the new state’s statutory code “corrected, in all it’s parts, with a single eye to reason, and the good of those for whose government it was framed” (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (18 vols. to date; Princeton, N. J., 1950——)., II, 307). JM was an Orange County delegate at that historic first meeting of the newly designated House of Delegates, but he was not involved in Jefferson’s plan to create a Committee of Revisors charged with the arduous assignment of a reformation of the Commonwealth’s laws. By an act of the General Assembly, the task was first assigned to Jefferson, Thomas Ludwell Lee, George Mason, Edmund Pendleton, and George Wythe (JHDVJournal of the House of Delegates of the
          Commonwealth of Virginia; Begun and Held at the Capitol, in the City of Williamsburg.
        Beginning in 1780, the portion after the semicolon reads, Begun and
          Held in the Town of Richmond. In the County of Henrico. The journal for each session
        has its own title page and is individually paginated. The edition used is the one in which
        the journals for 1777–1786 are brought together in two volumes, with each journal published
        in Richmond in either 1827 or 1828 and often called the “Thomas W. White reprint.”, Oct. 1776, p. 41). For a variety of reasons, the committee membership shrank and the work went slowly. Jefferson was impatient with the delays, but the committee which finally undertook the work consisted of the thirty-three-year-old lawyer and two other attorneys—Pendleton and Wythe. By 1779, the revisors had prepared at least 130 bills, although some had meanwhile become law because of wartime expediency. The bulk of the committee’s report had been turned over to Speaker Benjamin Harrison on 18 June 1779, but consideration was postponed until the next meeting of the Assembly. It was not until 1785 that action was systematically taken upon the greater proportion of the bills (Mays, Edmund Pendleton, II, 138–43, 158–61, 373 n. 55; Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (18 vols. to date; Princeton, N. J., 1950——)., II, 301–2, 306–665).

When JM returned to the General Assembly after an absence exceeding eight years he had pledged to Jefferson his personal exertions to end this inexcusable delay. Jefferson, the chief architect of the intended legal reform, was himself absent and soon would be in France. It remained for JM to construct the edifice as best he could. The present resolution represented the opening move. Disappointed that the Virginia Constitution of 1776 had never been submitted to the people for their acceptance or rejection, and that the movement for a new, popularly endorsed state constitution was finding only feeble support among the legislators, JM now proposed that the people might indirectly share in the process of bringing Virginia’s legal code in line with her republican aspirations. With Jefferson abroad, it became JM’s duty at the October 1785 session of the General Assembly to implement the revisors’ work. Considering the importance of the work, the time involved was not unusual.
 
In the House of Delegates Saturday the 29th. of May 1784.
Whereas in pursuance of an act entitled “An Act for the Revision of the Laws[”]—a Revisal of the Laws of this Commonwealth has been executed with great Labour and Care and reported to the General Assembly by the Committee appointed for the said Purpose; and whereas it is highly expedient that the said Revisal should as early as possible undergo the Consideration and if approved receive the Sanction of the Legislature And whereas it is necessary for that Purpose and for the Purpose of affording to the Citizens at large an Opportunity of examining and considering a Work which proposes such various and material Changes in our legal Code that the same should be printed and Copies thereof diffused throughout the Community.
Resolved that the Clerk of this House be empowered and directed to make out a complete sett of the Bills contained in the said Revisal, as originally reported, and after the same shall have been inspected and approved by the members of the Committee of Revisal or any two of them, to cause five hundred Copies thereof to be forthwith printed: That of the Copies when printed, one shall be delivered to each member of the General Assembly, of the Executive, of the General Court, of the Courts of Chancery, & Admiralty, to the Attorney General, and to each of the Delegates representing this State in Congress, and that the Residue of the said Copies be distributed throughout the several Counties, by the Executive, in such manner as they shall judge most conducive to the end proposed.
Resolved that the money necessary for carrying the preceeding Resolution into Effect be advanced by the Treasurer in Warrant from the Auditors out of the first unappropriated Money which shall come into his Hands.
